Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 12/16/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Renke et al. (20180341933) in view of Spears et al. (20130218670). 
As per claim 1,

processing, by the service computing device, a payment for the current transaction (par 17, 18) Renke discloses at par 17 and 18 a computing device that processes payments from users which examiner equates to applicant’s claimed “service computing device.”
Renke does not explicitly disclose:
Determining, by the service computing device, that the merchant is enrolled in a combined loyalty program with another merchant, wherein enrollment includes associating the merchant with the other merchant, and wherein the merchant and the other merchant are unaffiliated; and
based at least in part on the determining, communicating, by the service computing device, one or more accrued benefits to the customer on a customer device associated with the customer or a merchant device associated with the merchant, wherein the one or more accrued benefits comprise benefits earned by the customer and are based on at least one of the current transaction with the merchant, a previous transaction with the merchant, or a previous transaction with the other merchant.
However, Spears discloses:
Determining, by the service computing device, that the merchant is enrolled in a combined loyalty program with another merchant, wherein enrollment includes associating the merchant with the other merchant, and wherein the merchant and the 
based at least in part on the determining, communicating one or more accrued benefits to the customer on a customer device associated with the customer or a merchant device associated with the merchant, wherein the one or more accrued benefits comprise benefits earned by the customer and are based on at least one of the current transaction with the merchant, a previous transaction with the merchant, or a previous transaction with the other merchant (par 217) Spears discloses “The message informs the user (101) that when the purchase is completed, the transaction handler (103) and/or the issuer processor (145) is to provide the benefit of the offer (186) to the user (101)” which is interpreted as a current transaction.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ determining that the merchant is enrolled in a combined loyalty program with another merchant, wherein enrollment includes associating the merchant with the other merchant, and wherein the merchant and the other merchant are unaffiliated; and based at least in part on the determining, communicating one or more accrued benefits to the customer on a customer device associated with the customer or a merchant device associated with the merchant, wherein the one or more accrued benefits comprise benefits earned by the customer and are based on at least one of the current transaction with the merchant, a previous transaction with the merchant, or a previous transaction with the other merchant to 
As per claim 12,
Renke discloses:
a service computing device associated with a payment processing service, the service computing device comprising: one or more processors (par 17); and 
one or more computer-readable media storing instructions executable by the one or more processors (par 17, 18), wherein the instructions program the one or more processors to perform actions comprising: 
receiving, by the service computing device and from a point-of-sale (POS) device associated with a merchant, customer information associated with a customer engaged in a current transaction with the merchant (par 28) Renke discloses the ability to determine and send transaction data of items being purchased; and
causing presentation, by the service computing device, of an indication of the benefits via the POS device or via a device associated with the customer (par 22) Renke discusses a display that presents information to the user.
processing, by the service computing device, a payment for the current transaction (par 17, 18) Renke discloses at par 17 and 18 a computing device that 
Spears discloses determining, by the service computing device, based at least in part on the customer information, that the customer is associated with a customer profile stored by the service computing device, wherein the customer profile indicates customer enrollment in a combined loyalty program (par 180); 
Determining, by the service computing device, that the merchant is associated with a merchant profile stored by the service computing device, wherein the merchant profile indicates merchant enrollment in the combined loyalty program (par 180); 
based at least in part on the customer profile and the merchant profile, determining, by the service computing device, benefits accrued by the customer in the combined loyalty program, wherein the benefits were accrued in at least one of a previous transaction with the merchant or a previous transaction with another merchant enrolled in the combined loyalty program (par 217). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ discloses determining, based at least in part on the customer information, that the customer is associated with a customer profile stored by the one or more servers, wherein the customer profile indicates enrollment in a combined loyalty program; determining that the merchant 1s associated with a merchant profile stored by the one or more servers, wherein the merchant profile indicates enrollment in the combined loyalty program; based at least in part on the customer profile and the merchant profile, determining benefits accrued by the customer in the combined loyalty program, wherein the benefits were accrued in at least one of a 
As per claim 18,
Renke discloses a method comprising:
receiving, by a service computing device of a payment processing service, transaction data associated with a current transaction between a customer and a merchant, wherein the transaction data includes a purchase amount (par 17); and 
based at least in part on the transaction data processing, by the service computing device, payment for the current transaction (par 17, 18) Renke discloses at par 17 and 18 a computing device that processes payments from users which examiner equates to applicant’s claimed “service computing device.”
Spears discloses determining, by the service computing device and based at least in part on the transaction data, that the merchant is enrolled in a combined loyalty program (par 180);
determining, by the service computing device and based at least in part on the transaction data, that the customer is enrolled in the combined loyalty program (par 180); and

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ determining, by the service computing device and based at least in part on the transaction data, that the merchant is enrolled in a combined loyalty program, determining, by the service computing device and based at least in part on the transaction data, that the customer is enrolled in the combined loyalty program based at least in part on determining that the merchant and the customer are enrolled in the combined loyalty program, communicating, by the service computing device, one or more combined loyalty program benefits accrued by the customer to a merchant device associated with the merchant or a customer device associated with the customer, wherein the one or more combined loyalty program benefits are based at least in part on at least one of a previous transaction with the merchant or a previous transaction with another merchant unaffiliated with the merchant and enrolled in the combined loyalty program to Renke’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to provide .
Claims 2-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renke et al. (20180341933) in view of Spears et al. (20130218670). 
As per claim 2,
The Renke and Spears combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the customer information comprises at least one of payment information, a customer name, or customer contact information.
However, Tietzen discloses the customer information comprises at least one of payment information, a customer name, or customer contact information (par 225).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the customer information comprises at least one of payment information, a customer name, or customer contact information to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 3,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ the merchant comprises a first merchant, the other merchant comprises a second merchant, and the one or more accrued benefits further comprise benefits based on a previous transaction with a third merchant to Renke’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to provide sellers with the ability to represent offer based on requirements for the detection of predefined types of events and actions scheduled to be performed in response to the detection of each occurrence of the events (Spears Abstract).
As per claim 4,
Tietzen discloses determining, by the service computing device, that the customer is a new customer to the merchant based at least in part on at least one of the customer information, input to the merchant device, or input to the customer device (par 252, 287) Tietzen discloses a merchant having access to potentially new customers.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s determining, by the service computing device, that the customer is a new customer to the merchant based at least in part on at least one of the customer information, input to the merchant device, or input to the customer device to the combination’s Techniques and arrangements for generating multi-merchant 
As per claim 5,
Tietzen discloses determining, by the service computing device a customer profile associated with the customer information, the customer profile maintained at the service computing device (par 287); and
determining, by the one or more servers, the one or more accrued benefits based at least in part on the customer profile (par 155) Tietzen discloses a merchant having access to potentially new customers.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s determining, by the service computing device a customer profile associated with the customer information, the customer profile maintained at the service computing device; and determining, by the one or more servers, the one or more accrued benefits based at least in part on the customer profile to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 6,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s at least partly responsive to processing the payment for the current transaction, issuing, by the service computing device, a credit to the customer based on the current transaction, wherein issuing the credit comprises at least one of causing the credit to be stored in association with the customer profile or sending the credit to the customer via an electronic communication to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 7,
Tietzen discloses the credit comprises at least one of one or more loyalty points, one or more reward points, a coupon, or a discount redeemable in one or more future transactions at the merchant or at the other merchant (par 551).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the credit comprises at least one of one or more loyalty points, one or more reward points, a coupon, or a discount redeemable in one or 
As per claim 8,
Spears discloses the merchant device comprises a point-of-sale (POS) device, and wherein the receiving the customer information comprises receiving the customer information from the POS device (par 112, 129) Spears discloses a POS system at a checkout station in which a customer may checkout in a self-service.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ the merchant comprises a first merchant, the other merchant comprises a second merchant, and the accrued benefits further comprise benefits earned by the customer at a third merchant to Renke’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to provide sellers with the ability to represent offer based on requirements for the detection of predefined types of events and actions scheduled to be performed in response to the detection of each occurrence of the events (Spears Abstract).
As per claim 9,
Spears discloses the receiving the customer information comprises receiving the customer information from the customer device (par 325, 495).

As per claim 10,
Spears discloses determining, by the service computing device,  that the customer is enrolled in the combined loyalty program that entitles the customer to earn and redeem benefits at a plurality of merchants enrolled in the combined loyalty program, the plurality of merchants including the merchant and the other merchant (par 180); and
wherein communicating the one or more accrued benefits to the customer is at least partly responsive to determining that the customer is enrolled in the combined loyalty program (par 217).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ determining, by the service computing device,  that the customer is enrolled in the combined loyalty program that entitles the customer to earn and redeem benefits at a plurality of merchants enrolled in the combined loyalty program, the plurality of merchants including the merchant and the other merchant and

As per claim 11,
Spears discloses communicating the one or more accrued benefits to the customer comprises causing presentation of an indication of the one or more accrued benefits on a display of the customer device or a display of the merchant device (par 217).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ communicating the one or more accrued benefits to the customer comprises causing presentation of an indication of the one or more accrued benefits on a display of the customer device or a display of the merchant device to Renke’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to provide sellers with the ability to represent offer based on requirements for the detection of predefined types of events and actions scheduled to be performed in response to the detection of each occurrence of the events (Spears Abstract).
As per claim 13,
Tietzen discloses the merchant and the other merchant are more than a threshold distance from each other (par 797).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the merchant and the other merchant are more than a threshold distance from each other to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 14,
Tietzen discloses responsive to processing payment for the current transaction, issuing a credit to the customer based at least in part on the current transaction, wherein issuing the credit comprises at least one of causing the credit to be stored in association with the customer profile, or sending the credit to the customer via an electronic communication (par 512).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s responsive to processing payment for the current transaction, issuing a credit to the customer based at least in part on the current transaction, wherein issuing the credit comprises at least one of causing the credit to be stored in association with the customer profile, or sending the credit to the customer via an electronic communication to the combination’s Techniques and arrangements for 
As per claim 15,
Tietzen discloses the credit comprises one or more of one or more loyalty points, one or more reward points, a coupon, or a discount redeemable in one or more future transactions at the merchant or the other merchant (par 512).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the credit comprises one or more of one or more loyalty points, one or more reward points, a coupon, or a discount redeemable in one or more future transactions at the merchant or the other merchant  to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 16,
Tietzen discloses determining, by the service computing device, that the customer is a new customer to the merchant based at least 1n part on at least one of the customer information, input to the POS device, or input to a device associated with the customer (par 252, 287) Tietzen discloses “discovery of a new customer, customer 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s discloses determining, by the service computing device, that the customer is a new customer to the merchant based at least 1n part on at least one of the customer information, input to the POS device, or input to a device associated with the customer to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 17,
Tietzen discloses the customer information comprises at least one of payment information, a customer name, or customer contact information (par 225) Tietzen discloses storing customer transaction data such as the customer’s name.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the customer information comprises at least one of payment information, a customer name, or customer contact information to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 19,
Tietzen discloses:
receiving, from the customer device or the merchant device, an indication that the customer intends to redeem one or more of the one or more combined loyalty program benefits (par 551); and
wherein processing the payment is further based at least in part on the benefits redeemed, and wherein the payment for the current transaction is for a reduced purchase amount (par 551).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s receiving, from the customer device or the merchant device, an indication that the customer intends to redeem one or more of the one or more combined loyalty program benefits; and wherein processing the payment is further based at least in part on the benefits redeemed, and wherein the payment for the current transaction is for a reduced purchase amount to the combination’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to allow financial institutions to partner with other entities to make the benefits associated with their financial card competitive and to further retain and attract customers (Tietzen par 6).
As per claim 20,
Spears discloses communicating the one or more combined loyalty program benefits comprises causing presentation of an indication of the one or more combined loyalty program benefits on a display of the customer device or a display of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Spears’ communicating the one or more combined loyalty program benefits comprises causing presentation of an indication of the one or more combined loyalty program benefits on a display of the customer device or a display of the merchant device to Renke’s Techniques and arrangements for generating multi-merchant loyalty programs and dynamically enrolling customers into a multi-merchant programs. One would be motivated to do this in order to provide sellers with the ability to represent offer based on requirements for the detection of predefined types of events and actions scheduled to be performed in response to the detection of each occurrence of the events (Spears Abstract).
Response to Arguments
Applicant Remarks filed on 12/16/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Renke to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621